Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Chris Mark Spierer, DATE: February 16, 1995
Petitioner,

Docket No. C-94-407
Decision No. CR360

-v-

The Inspector General.

Meee SS SE SE SS

DECISION

By letter dated July 21, 1994, the Inspector General
(I.G.) notified Petitioner that, effective August 10,
1994, he was to be excluded from participation in the
Medicare, Medicaid, Maternal and Child Health Services
Block Grant and Block Grants to States for Social
Services programs! due to his conviction of a criminal
offense related to the delivery of an item or service
under the Medicaid program. The I.G. informed Petitioner
further that, even though the relevant sections of the
Social Security Act (Act) require a minimum exclusion of
five years for this type of conviction, Petitioner was
being excluded for a period of 10 years based on his
"prior conviction of a program-related criminal offense
and previous administrative sanction record."? The I.G.
notified Petitioner also that the 10-year exclusion was
in addition to a five-year exclusion that was previously
imposed and directed against him by the I.c.

! The State health care programs from which
Petitioner was excluded are defined in section 1128(h) of
the Act and include the Medicaid program under Title XIX
of the Social Security Act. Unless the context indicates
otherwise, I will use the term "Medicaid" herein to refer
to all State health care programs listed in section
1128(h).

2? As discussed herein, the I.G. alleged in her
briefs additional facts and regulatory bases to justify
the 10-year exclusion at issue.
2

By letter dated August 2, 1994, Petitioner contested his
10-year exclusion, and the case was assigned to me for
hearing and decision.

The parties have agreed to submit the case for decision
on a written record. Order and Schedule for Filing
Briefs ana Documentary Evidence, dated September 21,
1994. Having considered the parties' evidence,
objections, and arguments,? I conclude that the 10-year
exclusion imposed and directed against Petitioner by the
I.G. is excessive. I have determined that Petitioner is
subject to an exclusion period of only five years.‘

3 The parties submitted various proposed
exhibits, all of which I have admitted into evidence for
the reasons stated herein. The exhibits submitted by
Petitioner will be referenced as "P. Ex. A to G," and
those submitted by the I.G. will be referenced as "I.G.
Ex. 1 to 23." In addition, the five pages of documents
appended to the I.G.'s initial brief (consisting of the
Declaration of Larry L. Bailey, a computer printout from
the Colorado Department of Social Services, and a letter
dated October 27, 1994) have been remarked and admitted
as a group as I.G. Ex. 24. The Declaration of Alan K.
Ballard, appended to the I.G.'s reply brief, has been
remarked and admitted as I.G. Ex. 25.

The initial briefs filed by each side will be identified
herein as "P. Br." and "I.G. Br." respectively. The
parties' reply briefs will be identified as "P. Reply"
and "I.G. Reply." (Both of Petitioner's briefs contain
his Declarations and his arguments.)

I am aware that there are duplicative exhibits submitted
by both sides. However, because the parties have already
made arguments referencing the exhibits they submitted, I
thought it would be unduly complicated to delete the
duplicative exhibits and renumber others at this point.

For the same reasons, I have not changed the manner in
which Petitioner has identified his exhibits (by letters)
even though my Order dated September 21, 1994, had
instructed the parties to use numbers.

4 on this day, I am issuing also a decision in

the case of Fred R. Spierer, DAB CR359 (1995).

Petitioner and Fred Spierer are brothers. They were

convicted in the same two states for their involvement in

the same criminal enterprises. In 1994, the I.G. imposed

and directed a 10-year exclusion against each brother for

the same reasons. Both cases give rise to the same
(continued...)
3
ISSUES

The issues in this case are:

a) Whether Petitioner was convicted of a criminal
offense within the meaning of section 1128(i)
of the Act, and

(b) If so,

(i) whether Petitioner's conviction is related to
the delivery of an item or service under Medicaid,
within the meaning of section 1128(a)(1) of the Act;

(ii) Whether those affirmative defenses
asserted by Petitioner bar the I.G. from
imposing and directing an exclusion against
Petitioner; and

(iii) whether the exclusion of 10 years is a
reasonable length (or if the length is

unreasonable, then the extent to which the
exclusion should be lengthened or shortened) .

FINDINGS OF FACT AND CONCLUSIONS OF LAW (FFCL)
I. The I.G.'s Authority to Exclude Petitioner

1. Petitioner arrived in Colorado during January 1990.
I.G. Ex. 5 at 2.

2. During or about January 1990, Petitioner and others
started a medical supply company called Solid Care
Medical Supplies, Inc. (Solid Care), in Colorado. I.G.
Ex. 6 at 3; P. Br. at 6.

4(...continued)
issues.

I am issuing separate decisions in the two cases because
the cases have never been consolidated. Only Petitioner
has retained a legal representative, and this
representative and Fred Spierer live in different states.
Petitioner's representative and Fred Spierer were not
available at the same time to participate in a prehearing
conference to discuss the feasibility of consolidating
the cases. For these reasons, the cases have proceeded
separately despite the fact that, on final analysis, they
are very similar.
4

3. Petitioner was the President of Solid Care and served
on its Board of Directors. I.G. Ex. 5 at 12; P. Br. at
6.

4. On or about January 30, 1990, Petitioner, on behalf
of Solid Care, applied for and obtained a Medicaid
Provider Agreement with the State of Colorado. I.G. Ex.
4 at 21.

5. During an investigation of Solid Care by the Colorado
Medicaid Fraud Control Unit, Petitioner admitted to an
investigator that the plan articulated to him was for
Solid Care to engage in a "hit and run" venture to make
millions of dollars through the submission of fraudulent
claims to the Colorado Medicaid program over a short
period of time, because the company was unlikely to be
audited if it remained open for less than one year. I.G.
Ex. 6 at 4; I.G. Ex. 5 at 10.

6. Petitioner resigned from Solid Care effective June
11, 1990. I.G. Ex. 5 at 5.

7. Petitioner admitted that his rubber signature stamp
was used on all claims submitted to Medicaid. I.G. Ex. 5
at 11.

8. From January 1990 to June 1990, Petitioner was
engaged in a scheme to defraud the Colorado Medicaid
program by billing for items which were not needed by
program recipients, which had not been ordered for
program recipients, or which had not been delivered to
program recipients. I.G. Ex. 5 at 9, 10; I.G. Ex. 6 at
2, 4; I.G. Ex. 24; FFCL 1-7.

9. The scheme involved also a plan to illegally obtain
Medicaid "leads", i.e., names of Medicaid recipients, in
Colorado. I.G. Ex. 5 at 14, I.G. Ex. 6 at 5.

10. Petitioner admitted to an investigator that he was
aware that a Solid Care manager had wanted to operate the
business with illegally obtained Medicaid "leads" and
that he (Petitioner) had shown support for operating with
illegal leads in order to retain that manager in the
employ of Solid Care. E.g., I.G. Ex. 5 at 14.

11. Petitioner offered to pay $1000 in exchange for
Medicaid leads and $1 per name for each sale that would
result from such leads. I.G. Ex. 6 at 5.

12. In 1990, the Colorado Medicaid program paid Solid
Care $65,497.53 in Medicaid reimbursement. I.G. Ex. 24.
5

13. Some time after June 1990, criminal complaints were
filed against Petitioner and others in the County Court,
Jefferson County, Colorado, charging Petitioner with two
counts of bribing a public servant, one count of
conspiracy to commit bribery, and one count of conspiracy
to commit fraudulent acts. I.G. Ex. 9, 10.

14. In November 1990, Petitioner also was charged with
another count of conspiracy to commit fraudulent acts;
this count (Count twenty-six) alleged as follows:

On and before June 18, 1990, in the County of
Jefferson, State of Colorado, [Petitioner] did
unlawfully and feloniously, with intent to
promote and facilitate the commission of the
crime of fraudulent acts, . .. agree with
{others} . . . that one or more of them would
engage in conduct which constitutes said crime
and an attempt to commit said crime, and did
agree to aid such other person or persons in
the planning and commission and attempted
commission of said crime, and an overt act in
pursuance of such conspiracy was committed by
one or more of the co-conspirators ... .

I.G. Ex. 11, 12.

15. In November 1990, all counts except Count twenty-six
were dismissed as to Petitioner. I.G. Ex. 13, 14.

16. On December 30, 1991, pursuant to his pleading
guilty to Count twenty-six, Petitioner was convicted and
sentenced to unsupervised probation for two years and to
complete 120 hours of community service within one year.
I.G. Ex. 15, 21.

17. I do not find credible Petitioner's denial of any
involvement in a scheme to defraud the Colorado Medicaid
program. FFCL 1-16.

18. Petitioner was convicted of a criminal offense
within the meaning of section 1128(i) of the Act. FFCL
13-16.

19. Petitioner was convicted of a criminal offense
related to the delivery of an item or service under the
Medicaid program, within the meaning of section

1128(a) (1) of the Act. FFCL 18; see FFCL 1-17.

20. The Secretary of DHHS (Secretary) has delegated to
the I.G. the authority to determine, impose, and direct
exclusions pursuant to section 1128 of the Act. 48 Fed.
Reg. 21,662 (1983).
6

21. Based on Petitioner's conviction in Colorado, the
I.G. had authority to impose and direct an exclusion
against Petitioner pursuant to section 1128(a)(1) of the
Act. FFCL 18-20.

22. The I.G. notified ®etitioner of the exclusion at
issue by letter dated July 21, 1994.

23. Based on the date of the I.G.'s notice to Petitioner
(July 21, 1994), the exclusion necessarily took effect 20
days thereafter. 42 C.F.R. § 1001.2002(b); section
1128(c)(1) of the Act.

24. %I cannot grant Petitioner's request to change the
effective date of the exclusion at issue to September 7,
1990. 42 C.F.R. § 1001.2002(b); But see P. Br. at 9, 18.

II. Petitioner's Arguments to Bar Imposition of the
Exclusion at Issue

25. Petitioner did not prove that he was granted
immunity from the imposition of criminal or civil
sanctions against him. P. Ex. A; But see P. Br. at 4, 9,
17; P. Ex. G.

26. In this administrative proceeding, Petitioner is not
permitted to plead his innocence, challenge the law under
which he was convicted, or otherwise collaterally attack

the merits of his conviction. 42 C.F.R. § 1001.2007(d);

But see P. Br. at 4-5;

27. I cannot give effect to Petitioner's contention
that, during plea negotiations, State prosecutors
violated his rights under the U.S. Constitution by
failing to warn him that he might be excluded from the
Medicare and Medicaid programs. FFCL 25-26; But see P.
Br. at 9.

28. Petitioner did not prove that the I.G.'s
determination to exclude him under section 1128(a) (1) of
the Act is time-barred or violative of his procedural due
process rights. But see P. Br. at 9.

III. Framework for Determining the Length of an
Exclusion

29. An exclusion imposed and directed pursuant to
section 1128(a)(1) of the Act must be for a period of at
least five years. Act, sections 1128(a) (1),
1128(c) (3) (B); 42 C.F.R. § 1001.102(a).
7

30. The regulations issued by the Secretary list the
only factors that may be considered in determining the
length of an exclusion under section 1128(a)(1) of the
Act. 42 C.F.R. § 1001.102.

31. The following aggravating factors, if present, may
justify lengthening an exclusion for a program-related
conviction to a period in excess of five years:

a. The acts resulting in a party's conviction,
or similar acts, resulted in financial loss to
Medicare and Medicaid of $1500 or more;

b. The acts that resulted in a party's
conviction, or similar acts, were committed
over a period of one year or more;

ec. The acts that resulted in a party's
conviction, or similar acts, had a significant
adverse physical, mental, or financial impact
on one or more program beneficiaries or other
individuals;

da. The sentence imposed by the court on a party
included incarceration;

e. The convicted party has a prior criminal,
civil, or administrative sanction record;

f. The convicted party has been overpaid at
any time a total of $1500 or more by Medicare
or Medicaid as a result of improper billings.

42 C.F.R. § 1001.102(b)(1)-(6) (paraphrase) .

32. If any of the aggravating factors listed at 42
C.F.R. § 1001.102(b) is present and supports an exclusion
of longer than five years, the following three mitigating
factors may be considered to reduce or offset the effects
of the aggravating factors:

_a. A party has been convicted of three or fewer
misdemeanor offenses, and the entire amount of
financial loss to Medicare and Medicaid due to
the acts which resulted in the party's
conviction, and similar acts, is less than
$1500;

b. The record in the criminal proceedings,
including sentencing documents, demonstrates
that the court determined that, before or
during the commission of the offense, the party
8

had a mental, emotional, or physical condition
that reduced that party's culpability;

c. The party's cooperation with federal or State
officials resulted in others being convicted of
crimes, or in others being excluded from
Medicare or Medicaid, or in others having

imposed against them a civil money penalty or
assessment.

42 C.F.R. § 1001.102(c)(1)-(3) (paraphrase) .

33. The aggravating and mitigating factors listed in the
regulations must be evaluated in a manner consistent with
the remedial purposes of the Act. See Act, section
1102(a).

34. Section 1128 of the Act is intended to protect the
integrity of federally-funded health care programs and
the welfare of program beneficiaries and recipients from
individuals and entities who have been shown to he
untrustworthy. See S. Rep. No. 109, 100th Cong., 1st
Sess. 1 (1987), reprinted in 1987 U.S.C.C.A.N. 682.

35. The I.G. has the burden of proving that aggravating
factors specified in the regulations are present in this
case and support excluding Petitioner for a total of 10

years. See 42 C.F.R. § 1005.15(c).

36. Petitioner has the burden of proving that mitigating
factors exist and support reducing the portion of the
exclusion that exceeds five years. 42 C.F.R. §
1001.102(c) (1)-(3); See 42 C.F.R. § 1005.15(c).

IV. Aggravating Facts Asserted by the I.G.

37. Prior to working for Solid Care in Colorado,
Petitioner had worked for or with several other suppliers
of medical equipment in the State of California,
including Systematic Health Services (SHS) and Emooko
Medical Supplies. I.G. Ex. 5; P. Br. at 1-2.

38. On March 30, 1992, Petitioner was convicted in the
Superior Court of the State of California, Orange County,
pursuant to his having pled guilty to the following
felony count:

On or about November 3, 1989, in the County of
Orange, State of California, [Petitioner]
unlawfully solicited and received remuneration
from Systematic Health Services Company in
return for referring Medi-Cal beneficiaries to
Emooko Medical Supply Company so that Emooko
9

Medical Supply Company could furnish and
arrange to furnish merchandise ...and...
for ordering and arranging to order merchandise
for which payment may be made under the Medi-
Cal Act, in violation of section 14107.2
subdivision (a) of the Welfare and Institutions
Code, a felony.

I.G. Ex. 18, 19; P. Ex. D.

39. By letter dated December 10, 1992, the I.G. notified
Petitioner that he was being excluded from the Medicare
and Medicaid programs pursuant to sections 1128(a)(1) and
1128(c) (3)(B) of the Act for a period of five years,
based on his conviction in Orange County, California.
I.G. Ex. 20.

40. There is no regulation or statute which requires the
I.G. to impose and direct exclusions based on the timing
of convictions.

41. At the time Petitioner was convicted in Colorado,
Petitioner had no prior criminal or civil sanctions
record within the meaning of 42 C.F.R. § 1001.102(b) (5).
FFCL 13-16.

42. Based only on the timing of the exclusions she
imposed and directed against Petitioner, the I.G. has
proved the existence of a prior administrative sanction
record, namely the exclusion imposed in 1992. 42 C.F.R.
§ 1001.102(b) (5); FFCL 39.

43. The I.G. has not proved that Petitioner's actions
resulted in the loss of $1500 or more to any Medicaid
program or programs. See, e.g., I.G. Ex. 12-16, 18, 19,
24; P. Ex. D; 42 C.F.R. § 1001.102(b) (1).

44, The I.G. alleged, but did not prove, that the acts
resulting in Petitioner's conviction in Colorado, or
similar acts, caused significant physical, mental, or
financial harm to any program beneficiary or individual.
See, e.g., I.G. Br. at 48-49; 42 C.F.R. § 1001.102(b) (3).

45. The I.G. has not proved that Petitioner was overpaid
$1500 or more by Medicare or Medicaid due to improper
billings, as required by 42 C.F.R. § 1001.102(b) (6).

See, e.g., I.G. Ex. 12-16, 18, 19, 24; P. Ex. D.

46. Petitioner's conviction in Colorado did not result
in an order of incarceration. See 42 C.F.R. §
1001.102(b) (4); I.G. Ex. 15.
10

47. The acts that resulted in Petitioner's conviction in
Colorado were committed during a period of less than one
year. FFCL 1-12; see 42 C.F.R. § 1001.102(b) (2).

48. For the period after June 1990, when Petitioner
resigned from Solid Care, there is no evidence that
Petitioner engaged in any activity similar to those that
resulted in his program-related convictions in California
or Colorado. See FFCL 6.

49. The State of Colorado has never attempted to prove
that Petitioner had engaged in any criminal activity in
Colorado prior to his arrival in Colorado in January
1990. See FFCL 13-15.

50. The State of California never charged Petitioner
with having engaged in any criminal activity prior to
September 21, 1989 or after November 9, 1989. I.G. Ex.
16-18.

51. The State of California had no probable cause for
believing that Petitioner had engaged in any program-
related offense during any period outside of September to
November, 1989. I.G. Ex. 3.

52. The I.G. has not proved her contention that the acts
resulting in Petitioner's Colorado conviction, or similar
acts, were committed over a period of one year or more.
42 C.F.R. § 1001.102(b) (2); FFCL 49-51.

53. Under section 1128(a)(1) of the Act, an exclusion of
longer than five years will be reasonable in those cases
where the evidence relevant to an individual's prior
administrative sanction record proves that a five-year
exclusion will be inadequate for satisfying the remedial
purposes of the Act. See FFCL 33-34.

54. The evidence concerning Petitioner's prior
administrative sanction record does not show that a five-
year exclusion for his Colorado conviction would be
inadequate for satisfying the remedial purposes of the
Act. See FFCL 21-23, 42.

VI. 1I.G.'s Use of Facts that Predate her Prior Exclusion
Determination

55. Petitioner's conviction in California occurred prior
to the I.G.'s determination to impose and direct the
exclusion at issue based on his Colorado conviction.

FFCL 38-39.
11

56. Petitioner did not appeal the five-year exclusion
imposed and directed against him by the I.G. in December
1992 based on his California conviction. FFCL 39.

57. Even if, prior to June 1990 (see FFCL 48-51),
Petitioner's actions that resulted in his conviction in
Colorado, or similar acts, had

a) caused at least $1500 in losses to one or
more Medicaid programs, or

b) taken place over the period of one year or
longer, or

c) caused significant adverse physical, mental,
or financial impact on any program beneficiary
or other individual,

the I.G. would have had the discretion to consider such
facts in setting the length of Petitioner's exclusion in
her 1992 determination for his conviction in California.
42 C.F.R. §§ 1001.102(b) (1)-(3).

58. The I.G. had the discretion to consider the
California court's order of incarceration as an
aggravating factor in determining the length of
Petitioner's exclusion in 1992. 42 C.F.R. §
1001.102(b) (4); P. Ex. D.

59. If at any time Petitioner had been overpaid a total
of $1500 or more by a Medicaid program due to improper
billings submitted prior to June 1990 (see FFCL 1-12),
the I.G. had the discretion to consider such facts as an
aggravating factor in setting the length of Petitioner's
exclusion in 1992 for his conviction in California. 42
C.F.R. § 1001.102(b) (6).

60. The regulation at 42 C.F.R. § 1001.102 is not
intended to punish an individual repeatedly, and for
increasingly longer periods, on the basis of the same set
of facts. FFCL 33-34.

61. Under the facts of this case, a 10-year exclusion
would be unreasonable even if Petitioner's circumstances
could be interpreted as satisfying the literal language
of those aggravating factors listed in 42 C.F.R. §
1001.102(b). FFCL 31, 39, 59-60.
12
VII. Mitigating Fact Asserted by Petitioner

62. In the opinion of the Chief Special Investigator for
the Medicaid Fraud Control Unit, a division of the
Colorado Attorney General's Office, it is likely that
Petitioner's agreement 7to testify against co-defendants
was a factor which led two co-defendants to plead guilty.
P. Ex. A.

63. The I.G. does not dispute that Petitioner cooperated
with Colorado State officials, within the meaning of 42
C.F.R. § 1001.102(c)(3)(i). I.G. Br. at 37 n.8, 39; I.G.
Reply at 30 n.4, 31.

64. The mitigating factor listed at 42 C.F.R. §
1001.102(c)(3)(i) is present in this case. P. Ex. A.

65. The other mitigating factors at 42 C.F.R. §
1001.102(c)(3) are not present in this case.

66. Even if any of the aggravating factors alleged by
the I.G. supported an exclusion of more than five years,
Petitioner's cooperation with Colorado officials would
make unreasonable a term of exclusion in excess of five
years. See FFCL 62-64.

DISCUSSION
I. Rulings on Petitioner's Objections to the I.G.'s

Exhibits

As a preliminary matter, I have considered Petitioner's
objections to the I.G.'s exhibits. Many of his
objections are based on his contention that the I.G.'s
exhibits contain hearsay and unproven facts gathered for
litigation. E.g., P. Reply at 1-5. Petitioner argues
also that certain of the I.G.'s exhibits contain
inaccurate or incomplete information, such as whether he
had been working in California as an "independent
contractor" or an "employee" of SHS and Emooko. E.g., P.
Reply at 2, 5. Other aspects of Petitioner's objections
are based on his unproven contentions, such as his having
been granted immunity from liability,’ and his having
been prosecuted in California for having taken actions in
aid of the State's investigation of Medicaid fraud.

E.g., P. Reply at 5.

5 Petitioner alleged that the I.G. failed to
produce the "immunity agreement" in accordance with the
Best Evidence Rule. P. Reply at 5.
13

For the reasons specified in my findings (e.g., FFCL 25-
27), I have overruled Petitioner's objections based on
the alleged existence of an "immunity agreement" and
Petitioner's allegations of innocence of the crimes for
which he has been convicted.

To the extent that Petitioner's other objections relate
to the admissibility of the I.G.'s exhibits, I note first
that the Federal Rules of Evidence are not binding in
administrative proceedings. I note further that only
irrelevant, immaterial, or privileged evidence must be
excluded in the case before me. 42 C.F.R. § 1005.17.
Evidence of crimes, wrongs, or other acts is admissible
for purposes such as showing motive, opportunity, intent,
or the existence of a scheme. 42 C.F.R. § 1005.17(g).
Moreover, the regulation on the application of
aggravating and mitigating factors does not limit me to
considering only non-hearsay statements or those facts
previously proven in court. 42 C.F.R. §§ 1001.102(b) and
(c).

Whether the I.G.'s exhibits contain unreliable or
inaccurate information goes to the issue of what weight,
if any, should be given to certain portions of the I.G.'s
exhibits. For example, the statements made by co-
conspirators to describe Petitioner's involvement are
nondispositive and may even be not credible in parts.
However, such statements may be accorded weight to the
extent they are consistent with other, more reliable,
evidence of record, such as the statements Petitioner
made to investigators. Petitioner has noted his
disagreement with certain statements and conclusions of
witnesses, and he has placed before me his version of the
contested facts. The regulations provide that relevant
evidence may be excluded in the interests of fairness.

42 C.F.R. § 1005.17(d). However, I do not find the
probative value of any relevant evidence offered by the
I.G. to be substantially outweighed by the danger of
unfair prejudice to Petitioner or of confusion of the
issues before me. 42 C.F.R. § 1005.17(d).

For the foregoing reasons, I have admitted into evidence
all of the I.G.'s exhibits. However, I have also given
due consideration to Petitioner's arguments and evidence
refuting the I.G.'s exhibits.

II. Under the Facts of this Case, the I.G. is Precluded
from Imposing an Exclusion of Longer than Five Years

Section 1128 of the Act mandates an exclusion of at least
five years where an individual has been convicted of a
criminal offense related to the delivery of an item or
14

service under the Medicare or Medicaid programs. Act,
sections 1128(a)(1) and (c)(3)(B). The I.G. introduced
credible and persuasive evidence of Petitioner's
involvement in a scheme to defraud the Colorado Medicaid
program, thus establishing that Petitioner's subsequent
conviction in Colorado State court on one felony count of
criminal conspiracy was program-related within the
meaning of the Act. FFCL 1-19. The I.G.'s authority to
impose an exclusion of at least five years is derived
from Petitioner's criminal conviction. Act, section
1128(a) (1). Petitioner's conviction remains valid to
date. Therefore, Petitioner's assertions of innocence
and lack of criminal intent do not bar the imposition of
an exclusion. FFCL 26.

Neither can Petitioner bar the exclusion by asserting, as
he has, that the State granted him immunity from future
liabilities during plea bargaining. FFCL 25. The State
denied the allegation (I.G. Ex. 22), and Petitioner has
produced no evidence to support his contention. In
addition, the State has no de facto or apparent authority
to speak on behalf of the I.G. If Petitioner believes
that his guilty plea was improperly secured, he must seek
his remedies in the courts of Colorado. The exclusion at
issue is barred only if the State of Colorado has
overturned or set aside his conviction, neither of which
has occurred. See FFCL 16.

Petitioner alleges as an additional affirmative defense
that the I.G.'s exclusion determination of July 21, 1994
is time-barred under 42 C.F.R. § 1004.130(a). P. Br. at
9. That regulation applies only to actions involving a
Peer Review Organization's recommendations to the I.G.
under section 1156 of the Act.® The regulations specify
no time limit for the I.G. in cases involving exclusions
under section 1128(a)(1) of the Act. Thus, there is no
support for Petitioner's contention that the exclusion at
issue is time-barred. FFCL 28.

I have rejected also Petitioner's request to modify the
effective date of his exclusion. FFCL 24. Petitioner
asked that I set the effective date of his exclusion at
September 7, 1990, to coincide with his guilty plea in
Colorado. P. Br. at 18. However, the Act states that
the exclusion shall go into effect in accordance with the
requirements specified in regulations promulgated by the

6 Moreover, the regulation cited by Petitioner
does not preclude the I.G. from imposing a sanction 120
days after the Peer Review Organization's recommendation;
the recommendation takes effect automatically if the I.G.
fails to act after 120 days. 42 C.F.R. § 1004.130.
15

Secretary. Act, Section 1128(c)(1). The Secretary's
regulation states that the exclusion shall go into effect
20 days from the date of the I.G.'s notice letter. 42
C.F.R. § 1001.2002(b). Here, the I.G. issued the notice
letter to Petitioner on July 21, 1994, and the exclusion
took effect 20 days thereafter by operation of law. FFCL
22-23. I have no authority to alter the foregoing
consequence.

As for the reasonableness of the I.G.'s determination
that Petitioner should be excluded for a total of 10
years pursuant to his conviction in Colorado, I have
found against the I.G. on that issue. FFCL 61, 66. I
have concluded that the length of the exclusion is to be
evaluated in accordance with the factors enumerated in 42
C.F.R. § 1001.102 and the remedial purposes of the Act.
FFCL 31-34. The presence of a factor deemed
"aggravating" by the regulation does not mean that the
exclusion period must be lengthened. See FFCL 33.

Even though the I.G. has alleged the presence of five
aggravating factors’? associated with Petitioner's
conviction in Colorado, she has proven only the presence
of one aggravating factor: Petitioner's prior
administrative sanction record. FFCL 42. This factor
was met only by virtue of the I.G.'s having earlier
imposed a five-year exclusion against Petitioner for
having been convicted in California of a program-related
offense. FFCL 39, 42, 56. The I.G.'s evidence on the
other four aggravating factors she alleged was either
non-existent or inadequate. FFCL 43-45, 52.

For example, there was no evidence of record to support
the I.G.'s contention that Petitioner's actions caused a
significant adverse physical, mental, or financial impact
on program beneficiaries or other individuals. See 42
C.F.R. § 1001.102(b) (3). FFCL 44. Also, I examined the
periods of time contained in the charges filed against
Petitioner by the States of Colorado and California,
together with the reports of their investigators. Such
evidence showed that, at most, Petitioner was believed to
have engaged in wrongful program-related activities for a
period of approximately eight months (i.e., from some
time in September 1989 until early June 1990). I found
no credible support for the I.G.'s contention that the
criminal acts that resulted in Petitioner's conviction in
Colorado, or like activities by Petitioner, took place

7 There are six aggravating factors listed in 42
C.F.R. § 1001.102(b). The I.G. did not allege that
Petitioner's sentence in Colorado included incarceration
under 42 C.F.R. § 1001.102(b) (4).
16

over a period of one year or more. See 42 C.F.R. §
1001.102(b) (2). FFCL 52.

Further, I found lacking the I.G.'s evidence on the
amount of financial loss to the programs and the amount
of overpayments that have resulted from improper
billings. FFCL 43, 45. The financial loss or
overpayments must be at least $1500 to be considered
aggravating. 42 C.F.R. §§ 1001.102(b)(1) and (6). To
prove the existence of these aggravating factors, the
I.G. relied upon certain post-exclusion statements from
an investigator with the Colorado Medicaid Fraud Control
Unit. See I.G. Ex. 24. The investigator examined the
State's record of Medicaid payments to Petitioner's
employer, Solid Care, for the period from January 1 to
December 31, 1990 (which payments totaled $65,497.53), as
well as certain Patient Order forms seized from Solid
Care. Id. The investigator stated as his conclusion
that 50 percent of the Medicaid payments (i.e.,
$32,748.77) had been fraudulently obtained by Solid care
for the year 1990. Id. However, there is no adequate
explanation of why the investigator concluded that 50
percent ($32,748.77) of the payments were fraudulently
obtained or why any or all of that amount should be
attributed to Petitioner's endeavors. I did not find
credible the investigator's conclusion, and I did not
find that the I.G. had adequately met her burden of
showing the existence of the two aggravating factors
under 42 C.F.R. §§ 1001.102(b) (1) and (6).

As for Petitioner's prior administrative sanction record,
I concluded that the presence of this aggravating factor
did not make reasonable the I.G.'s lengthening the
exclusion period. FFCL 54.8 As stated in the agency's
commentaries to the regulation at issue, the weight
accorded to each aggravating factor "cannot be
established according to a rigid formula, but must be
determined in the context of the particular case at
issue." 57 Fed. Reg. 3316 at 3325 (1992).

In this case, the existence of a prior administrative
sanction record reflects only the I.G.'s timing of her
exclusion notices to Petitioner. Petitioner was
convicted in Colorado before he was convicted in
California, even though he had engaged in criminal acts

8 In earlier decisions, I have more fully
explained why the factors contained in 42 C.F.R. §§
1001.102(b) and (c) must be interpreted and applied ina
manner consistent with the purposes of the Act. Leonard
S. Dino, DAB CR260, at 16-19 and 35-36 (1993); Paul oO.
Ellis, DAB CR283, at 20 (1993).
17

in California before he left to work in Colorado. FFCL
16, 37-38. Only because the I.G. imposed first an
exclusion for Petitioner's later-dated California
conviction, Petitioner had a prior administrative
sanction record when the I.G. later imposed and directed
a 10-year exclusion for his Colorado conviction.

Also, I have made certain alternative findings related to
the I.G.'s present use of facts that pre-dated her
December 1992 decision to sanction Petitioner based on
his conviction in California. See FFCL 55-61. I did so
in order to address the I.G.'s use of factors that pre-
date December of 1992 when she imposed a five-year
exclusion based on Petitioner's program-related
conviction in California. As discussed above, most of
the aggravating factors asserted by the I.G. to support
the 10-year exclusion at issue turn on facts that pre-
dated the California conviction and the I.G.'s decision
to impose a five-year exclusion for it. In addition, I
have accorded no weight to Petitioner's California
conviction in this proceeding because, in December 1992,
the I.G. had already imposed a five-year exclusion based
on the California conviction. FFCL 60-61. Petitioner
never appealed the earlier imposed five-year exclusion
based on his California conviction. FFCL 56. The weight
attached by the I.G. to Petitioner's California
conviction yielded an unreasonable result that is not
consistent with the remedial purposes of the Act.

I do not read the relevant regulation as meaning that the
I.G. may lengthen a subsequently imposed exclusion merely
because facts pre-dating the earlier imposed exclusion
permit the argument or conclusion that certain
aggravating factors were present. Nor do I believe that
the regulation on aggravating factors should be read to
mean that the I.G. is authorized to impose more than one
exclusion for the same program-related conviction. Even
though Petitioner's California conviction is a "prior"
conviction in the sense that it occurred before the I.G.
imposed and directed the 10-year exclusion at issue (42
C.F.R. § 1001.102(b) (5), FFCL 55), the linchpin of the
regulatory scheme is the Act's remedial purposes. The
exclusion authorized by section 1128(a)(1) cannot be
punitive in nature.

As a matter of law, an exclusion of five years is the
minimum period necessary for protecting the fiscal
integrity of the programs and the health of those people
the programs serve. Act, sections 1128(a)(1) and (c) (3);
FFCL 29; see also FFCL 34. In this case, the evidence
relevant to the aggravating factors does not prove that
the remedial purposes of the Act would be met by the
I.G.'s using facts that pre-date the earlier exclusion
18

she directed and imposed against Petitioner. Nor has the
I.G. shown by evidence relevant to those aggravating
factors she alleges that the remedial purposes of the Act
would be advanced by increasing the minimum mandatory
period of exclusion because Petitioner was convicted in
California and had received a five-year exclusion from
the I.G. as a consequence. Therefore, I do not find
reasonable the I.G.'s subsequently imposing an exclusion
of more than five years for Petitioner's Colorado
conviction.

Having found no basis for increasing the length of
Petitioner's exclusion to a period of more than five
years, I do not need to address Petitioner's evidence on
mitigation. 42 C.F.R. § 1001.102(c). Nevertheless, I
have made findings on Petitioner's alleged cooperation
with authorities to avoid leaving any potential issue
unresolved. I have found in favor of Petitioner under 42
C.F.R. § 1001.102(c)(3) primarily because the I.G.
stipulated to the existence of this mitigating factor in
her brief. FFCL 63-64. Petitioner's cooperation with
authorities is evidence that he has discontinued his
illegal activities and is willing to comply with the law
(see FFCL 62). Therefore, even if any aggravating factor
warranted adding additional time to Petitioner's
exclusion, I would reduce the period of his exclusion to
five years based on this mitigating factor. FFCL 66.

CONCLUSION

For the foregoing reasons, I reverse the I.G.'s
determination to exclude Petitioner for a period of 10
years and reduce the length of Petitioner's exclusion to
five years. This five-year exclusion took effect 20 days
after the Inspector General issued her notice letter
dated July 21, 1994.

/s/
Mini Hweng Leahy ~~~

Administrative Law Judge
